UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1954


In Re:   JANSE ELIOT COOKE,

                Petitioner.




     On Petition for Writ of Mandamus.      (1:10-cv-00156-LPA)


Submitted:   March 13, 2012                  Decided:   April 4, 2012


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Janse Eliot Cooke, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Janse Eliot Cooke petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2006) petition.             He seeks an order from this

court directing the district court to act.               Our review of the

district    court’s    docket   reveals    that   the   district      court   has

recently ruled on Cooke’s petition.               Accordingly, although we

grant leave to proceed in forma pauperis, we deny the mandamus

petition as moot.        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately     presented      in   the

materials     before   the   court   and   argument     would   not    aid    the

decisional process.

                                                            PETITION DENIED




                                      2